Exhibit 99.1 Burlington Stores, Inc. Announces Second Quarter and First Half Fiscal 2015 Results · For the Fiscal 2015 Second Quarter versus the Second Quarter of Fiscal 2014: o Comparable store sales increased 5.6% and net sales rose 9.6% o Adjusted earnings per diluted share was $0.19 vs. an adjusted loss per share of $(0.01) o Adjusted EBITDA increased 30%, or $17.3 million o Comparable stores - inventory decreased 7% and turnover improved 13% · Company Increases Fiscal Year 2015 Outlook BURLINGTON, New Jersey; August 27, 2015 — Burlington Stores, Inc. (NYSE: BURL), a nationally recognized off-price retailer of high-quality, branded apparel at everyday low prices, today announced its results for the second quarter and six months ended August 1, 2015. Tom Kingsbury, President and Chief Executive Officer stated, “We are extremely pleased with our second quarter performance highlighted by a 5.6% increase in comparable store sales on top of last year’s 4.7% increase. Our 100 basis point increase in Adjusted EBITDA rate was driven by both operating expense leveraging and gross margin expansion. We believe we are well positioned for the fall season and remain focused on delivering great value, highly desirable brands, an improved store experience, and fresh product to our customers every day. I would like to thank our store and corporate teams for contributing to these results.” Mr. Kingsbury continued,” During the quarter we initiated our first share repurchase of 450,000 shares of common stock.We are excited to be able to simultaneously: reinvest in our stated growth strategies, de-lever based on our increased EBITDA performance, and return capital to our shareholders.” Fiscal 2015 Second Quarter Operating Results (for the 13 week period ended August 1, 2015 compared with the 13 week period ended August 2, 2014): o Comparable store sales increased 5.6%, which follows a comparable store sales increase of 4.7% in the Fiscal 2014 second quarter driven by improved execution of the Company’s off-price business model. o Net sales increased 9.6%, or $100.6 million, to $1,144.2 million.This increase includes the 5.6% increase in comparable store sales, as well as an increase of $46.7 million from new and non-comparable stores. o Gross margin expanded by 100 basis points to 39.2% from 38.2% in the second quarter of Fiscal 2014.This more than offset an approximate 50 basis point increase in product sourcing costs that are included in selling, general and administrative expenses (SG&A). o SG&A, less product sourcing costs and advisory fees, as a percentage of net sales was 28.4%, which represented a 60 basis point improvement from 29.0% in the second quarter of Fiscal 2014.This improvement was driven by improved leverage in store payroll and occupancy. o Adjusted EBITDA increased 29.8%, or $17.3 million, to $75.4 million. Sales growth, SG&A leverage and gross margin expansion led to a 100 basis point expansion in Adjusted EBITDA as a percentage of net sales. o Depreciation and amortization expense, exclusive of net favorable lease amortization, increased $1.7 million to $35.8 million. o Interest Expense decreased $10.9 million to $14.6 million from last year, driven by interest savings realized as a result of the 2014 term loan refinancing as well as savings related to principal payments made over the last twelve months on the Company`s term loan credit facility. o Adjusted tax expense was $10.2 million compared with an adjusted tax benefit of $0.6 million last year.The adjusted effective tax rate was 40.8% vs. 39.9% last year.The increase in the effective tax rate was the result of a one-time discrete item recorded during the quarter, offset partially by state credits available to the Company for its new corporate headquarters in Fiscal 2015. o Adjusted Net Income was $14.9 million vs. a loss of $(0.9) million last year, or $0.19 per share vs. $(0.01) last year. Fully diluted shares outstanding were 76.5 million at the end of the quarter compared with 74.0 million basic shares outstanding last year.
